UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6471



NATHANIEL MORGAN,

                                            Petitioner - Appellant,

         versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-94-3345-3-19BC)


Submitted:   September 5, 1996         Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Nathaniel Morgan, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L.   No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-
cate. We dismiss the appeal on the reasoning of the district court.
Morgan v. State of South Carolina, No. CA-94-3345-3-19BC (D.S.C.

Mar. 11, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2